Citation Nr: 9901990	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from November 1939 to November 
1945.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that denied a claim for service 
connection for PTSD.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of the 
matter.  


REMAND

The veteran's service records show that he served with the 
Navy from November 1939 to November 1945.  Service department 
records indicate that he served as a motor machinist's mate 
aboard the U.S.S. Vincennes, Nicholson, Wisconsin, and 
Wyoming.  His list of service decorations note participation 
in various campaigns, but do not conclusively evince 
participation in combat.

Previous testimony and reports in the veteran's claims files 
indicates that he reported participation in combat action 
against enemy U-boats while aboard the above mentioned 
vessels in the North Atlantic and later against enemy ships 
and planes in the Pacific.  He reported that his battle 
station aboard the battle ship Wisconsin was at a gun as an 
ammunition handler, although he normally served below deck.  
In March 1991, the veteran's representative reported that the 
veteran served aboard ships whose collective combat records 
include the downing of over 500 enemy aircraft.  

The veteran has a history of chronic anxiety shown by 
Massachusetts Soldiers Home medical records as early as 1953.  
He has reported that he has trouble sleeping due to 
recollection, dreams and nightmares of naval battles that he 
participated in.  He reported that he often watched while his 
service comrades were buried at sea.  VA outpatient treatment 
reports note a history of alcoholism.  A March 1993 VA report 
notes PTSD with anxiety and depressive features.  In July 
1994 in May and June 1995, the RO requested that the veteran 
furnish the dates and details of specific stressors.  In July 
1995, he reported only that he was in every major naval 
battle [in the Pacific] during WW II, including Okinawa, Guam 
and Midway and that they buried men at sea during these 
times.

In December 1998, the veteran's representative requested that 
he be afforded a VA PTSD examination.  

The Board notes that although combat is not conclusively 
shown in this case, the veteran's claims are consistent with 
combat action.  Also, even though he has not reported his 
combat experiences with the specificity requested, because he 
suffers from mild dementia he may not be able to respond 
effectively at this time.  Inasmuch as he has never been 
afforded a VA PTSD examination, the Board finds that such 
examination would be helpful prior to adjudication of the 
claim.

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain 
relevant VA and private hospitalization 
and treatment records since March 1993.  
If the search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA PTSD examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should acknowledge such review 
in the examination report.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim for service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  


The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any outcome.  The veteran is free to submit 
additional evidence while the matter is on remand; however, 
no action by the veteran is required until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
